tax_exempt_and_government_entities_division number release date date date u ll department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years eo dear this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 we made this determination for the following reason s your membership is limited primarily to merchants in a particular shopping center and your primary activity is to promote your shopping center and named individual merchants therein through advertising this is a particular service proscribed under sec_1_501_c_6_-1 of the income_tax regulations you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in we will make this letter and our proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely yours robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date u i l - legend a b cc d m dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information submitted we have concluded that you do not qualify for exemption under this section the basis for our conclusion is set forth below the information submitted indicates that you m were incorporated on february ' under the laws of the state of a your certificate of incorporation states that the objects for which you are formed are as follows e to effect a close union of ail the individuals partnerships firms and corporations engaged in commercial or professional activities in b in all matters pertaining to the welfare and advancement of b the city of c and the state of a to either by itself or in connection with others promote b and the city of c as a trading center to the end that the members of this corporation be thereby mutually benefited to either by itself or in connection with others sponsor and hold special trade events trade promotions and trade fairs of all kinds and to sponsor contests and give prizes in connection with any advertising or trade event or promotion all to the end that the members of this corporation be thereby mutually benefited to either by itself or in connection with others sponsor co-operative advertising efforts of all kinds through all media and to publish trade publications of all kinds and distribute same all to the end that the members of this corporation be thereby mutually benefited to either by itself or in connection with others in anywise protect its members against thieves shop-lifters burglars purse-snatchers forgers grafters embezzlers and dishonest employees to either by itself or in connection with others inform its members of the credit standings of individuals partnerships firms and corporations seeking to do business with or engage the professional services of its members and to inform and protect its members against poor credit risks and delinquent debtors to engage in sponsor and hoid schools_for the training of the employees of the members of the corporation and to in anywise promote the training of such employees all to the end that the members of the corporation be thereby benefited to either by itself or in connection with others engage in lobbying solicitation and any other endeavor to influence legislation at both the national and state levels and to likewise influence the actions of the governing bodies of the several counties and municipalities in the state of b to the end that the members of the corporation be thereby benefited to either by itself or in connection with others establish and maintain a high standard of ethics and conduct among its members to the end that commercial and professional strife be unknown in b and the city of c to solicit and make contributions to charitable religious fraternal social educational and other worthy causes to the end that the members of the corporations be thereby benefited to enter into make and perform any contract of any kind and description necessary to effect the purposes for which this corporation is formed and generally to perform all acts which may be deemed necessary or expedient for the proper and successful prosecution of the objects and purposes for which this corporation is created your certificate also states that your membership shall consist of individuals partnerships firms or corporations engaged in commercial or professional activities in b or its immediate vicinity who pay the assessed dues and fees and who obtain the approval of a majority of the board_of directors of the corporation on august you amended your certificate of incorporation to add this corporation shall have no power to declare dividends and no part of its net_earnings shail inure to the benefit of any member of the corporation or to any other private individual voluntary or involuntary all assets and properties which remain after the discharge of the corporation’s liability shall be used or distributions by the board_of directors for one or more of the objects and purposes set out in paragraph of the certificate and shall be used or distributed for no other object or purpose whatsoever in the event of dissolution of the corporation either in your application you state that your primary activity is to promote b shopping center and its merchants this is done mainly through advertising campaigns and promotional events that highlight seasons styles and trends to showcase the unique aspect of the shopping center and what sets it apart from other shopping centers in the area in an effort to attract shoppers you state that this activity takes approximately percent of your time and resources to promote various selling seasons you state that you have created a 16-page newspaper insert styled after a fashion magazine the insert represents product from b stores and relates them to the current style trends the particular products are identified as items for sale in named stores in b email blasts and in-store posters and bag stuffers to support the promotion in addition you produce television advertisements print advertisements you state that b is an outdoor shopping center on the edge of downtown c you state that with regard to other shopping centers in c two are approximately miles distant from you and one is slightly over miles distant b is owned by d a for-profit development company which leases the properties to the various merchants who are your members you state that all businesses in b are not required to be your members but that all businesses in b are members except two you aiso have members that are not in b consisting primarily of banks that are in the immediate vicinity of b you state that all your members and non-members in b receive and benefit from your activities including advertising promotion and communications you state that you have an active involvement with the private security firm operated by d that patrols b through that involvement you inform merchants of security issues and serve as the liaison between individual merchants and security the private security firm will come immediately to any store in b that summons it to check out a situation such as shoplifting thievery burglary purse- snatching and forgery you have also hosted merchant forums that address security and shoplifting issues your articles state that you will inform your members of credit standings of people and organizations seeking to do business with your members you state that you field inquiries from your members regarding business references and that through your contacts and efforts you are able to find the truth of allegations and advise your individual members of the results of your informal investigations you state that due to the sensitive nature of these inquiries they are most often handled via telephone and personal conversation sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the regulations provides that a business league is an association it is an organization of the same general class as a chamber of commerce or board_of of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated revrul_56_65 1956_1_cb_199 holds that a local organization whose principal activity consists of furnishing particular information and specialized individual services to its individual members engaged in a particular industry through publications and other means to effect economies in the operation of their individual businesses is performing particular services for individual persons such organization therefore is not entitled to exemption under sec_501 of the code as a business league even though it performs functions which are of benefit to the particular industry and the public generally the activities of the organization consist of the maintenance of plan rooms for the convenience of members where plans and specifications for local construction projects together with the names of general contractors ‘bidding on specific projects are filed revrul_58_294 1958_1_cb_244 discusses an organization that is organized and operated for the purpose of promoting uniform business advertising and fair trade practices in connection with the manufacture and sale of a certain patented product membership in the organization is limited to any person firm or corporation licensed to manufacture and sell the specified product the organization owns the controlling_interest in the corporation which holds the basic patents and sells to the members of the organization the materials and equipment necessary in the manufacture of the product the revenue_ruling holds that the organization does not qualify for exemption as an organization described in sec_501 of the code because it is engaged in furthering the business interests of the dealers in the particular patented product revrul_59_391 1959_2_cb_159 holds that an organization whose membership is so restricted that each member represents a different trade business occupation or profession does not qualify for exemption under sec_501 of the code revrul_64_315 1964_2_cb_147 holds that an association of merchants whose businesses constitute a shopping center and which expends its funds and engages exclusively in advertising in various newspapers and on television and radio in order to attract customers to the shopping center is not entitled to exemption as an organization described in sec_501 of the code the organization’s advertising contains the names of member merchants and their merchandise and the publication of a shopping news advertising in other publications and also by radio and television by which means the organization advertises the merchandise and the names of its members merchants shows this to be the primary purpose and activity of the organization such activity constitutes the performance of particular services for members rather than an activity directed to the improvement of business conditions generally as required by the applicable regulations revrul_67_77 1967_1_cb_138 holds that an organization composed of dealers in a certain make of automobile in a designated area is organized and operated for the primary - purpose of financing general advertising campaigns to promote with funds contributed by dealer members the sale of that make of automobile and is therefore not exempt under sec_501 of the code since it is performing particular services for its members the revenue_ruling states that it relates to whether an organization which is organized and operated for the primary purpose of financing advertising campaigns to promote the sale of a particular make of automobile is entitled to exemption under sec_501 revrul_68_264 1968_1_cb_264 defines a particular service for the purposes of sec_501 of the code as including an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses revrul_73_411 1973_2_cb_180 in discussing the exempt status of a shopping center merchants' association under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein in the case of a chamber of commerce or similar organization the common business_interest required under sec_1_501_c_6_-1 of the regulations is usually the general economic welfare of a community and it has been accepted that an organization seeking exemption under sec_501 as a chamber of commerce must be one whose efforts are directed at promoting the common economic interests of all the commercial enterprises in a given trade community trade associations or business_leagues under sec_501 are similar to chambers_of_commerce except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry the revenue_ruling also stresses that membership in sec_501 c organizations is voluntary and open generaily to all businesses and professional persons in the community the revenue_ruling clarifies revrul_64_315 supra by stating that in no event should it be construed as implying that a merchant’s association whose membership is restricted to the tenants of a one- owner shopping center and their common lessor and whose activities are directed solely to promoting the general interests of its members may be exempt under sec_501 the revenue_ruling also states that where the organization’s activities include those of a landlord- tenant association and as such directly assist the owner in facilitating the management and operation of his real_estate enterprise exemption under sec_501 is precluded membership is voluntary and open generally to all business and professional men and women in the community the revenue_ruling states that it has been accepted that an organization seeking exemption from federal_income_tax under sec_501 as a chamber of commerce or board_of trade must be one whose efforts are directed at promoting the common economic_interest of all the commercial enterprises in a given trade community the revenue_ruling also defines trade associations or business_leagues as similar to chambers_of_commerce or boards_of_trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry revrul_74_147 1974_1_cb_136 describes an organization whose members represent diversified businesses that own rent or lease one or more digital computers produced by various manufacturers without regard to identity of the manufacturer of any such computer the sole activity of the organization mentioned in the revenue_ruling is the holding of semi- annual conferences at which operational and technical problems relating to computer use are discussed the revenue_ruling concludes that the organization’s primary objective provision of a forum for the exchange of information which will lead to the more efficient utilization of computers by its members and other interested users improves the overall efficiency of its members’ business use of computers and qualifies for exemption under sec_501 of the code revrul_83_164 1983_2_cb_95 describes an organization whose purpose is to conduct conferences for the dissemination of information concerning computers manufactured by one specific company m although membership is comprised of various businesses that own rent or lease computers made by m membership is open to businesses that use other brands of computers at the conferences presentations are given primarily by representatives of m as well as by other experts in the computer field problems related to members’ use of m’s computers are also discussed and current information concerning m’s products are also provided the revenue_ruling holds that by directing its activities to businesses that use computers made by one manufacturer the organization is improving business conditions in a segment of a line_of_business rather than in an industry as a whole and is not exempt under sec_501 of the code the revenue_ruling concludes that by providing a focus on the products of one particular manufacturer the organization is providing m with a competitive advantage at the expense of manufacturers of other computer brands in 440_us_472 the supreme court held that an organization whose membership consisted of the franchisees of one brand of muffler did not constitute a line_of_business within the meaning of sec_501 of the code because a single brand represented only a segment of an industry the information you have submitted establishes that your primary activity is to promote b shopping center and its merchants primarily through advertising campaigns and promotional events advertising that carries the names of members however constitutes the performance of particular services for members in this matter you are similar to the organization described in revrul_64_315 supra which was denied exemption under sec_501 of the code as stated in revrul_68_264 supra the term particular service includes an activity that serves as a convenience or economy to the members of the organization in the operation of their own businesses the argument described in revrul_56_65 supra is also applicable to you because your performance of particular services is your primary activity since your primary activity is the performance of particular services for your individual members you are precluded from recognition of exemption under sec_501 pursuant to sec_1_501_c_6_-1 of the regulations since you are not structured along particular industry or business lines your right to exemption under sec_501 of the code if any must rest on your characterization as a chamber of commerce or board_of trade or similar organization because your articles state that your membership shall consist of various individuals and organizations engaged in commercial or professional activities in b or its immediate vicinity your efforts are thereby restricted to and directed at organizations and individuals doing business with and in b shopping center rather than being directed at promoting the common economic interests of all the commercial enterprises in your particular trade community a particular trade community is usually defined as an area bearing a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision or unit thereof as discussed and made clear in revrul_73_411 supra membership in and enjoyment of privileges in an organization exempt under sec_501 of the code are not to be restricted or limited to a select number of entities within the described community or industry membership in a trade_association or business league as differentiated from a chamber of commerce is both voluntary and open generally to all entities within a particular line_of_business or closely related lines of business although your membership is restrictive in a different manner than the one discussed in revrul_59_391 supra the fact that you only have b merchants and a few organizations in close proximity to b as be your members indicates that your membership is not considered to be voluntary within the meaning of revrul_73_411 and is not within the intendment of sec_501 you are not similar to the organization described in revrul_74_147 supra because your purpose is to promote your member's interests only rather than providing as an example for the exchange of information it is clear that your activities are geared toward a particular group of businesses in the same manner as the organization denied exemption under sec_501 of the code in revrul_83_164 supra by directing your activities solely to this group you are engaged in furthering the business interests only for this group of merchants not to industries in c as a whole similar to the organization discussed in rev rui supra your activities are furthering the business interests of your members these business interests moreover are in competition with the same business interests for other similar organizations in the area of c one of the key considerations for exemption under sec_501 of the code is whether an organization’s activities give a competitive edge to its special programs as opposed to other similar special programs carried on by similar organizations in a given trade community the fact that your benefits are available only to merchants in the b shopping center and that the b shopping center is only one out of several shopping centers in c shows that you benefit only a segment of the several shopping centers in c rather than benefits to all the shopping centers in c as awhole only your members are being advertised in your publications your members are in direct competition with other shopping centers in c which are not admitted to your membership and derive no benefit although they are in the same industry in the same trade community as discussed in national muffler dealers ass'n v u s supra benefits essentially for a particular segment of an industry precludes exemption under sec_501 in this respect you are more like the organization denied exemption under sec_501 in revrul_67_77 supra these reasons preclude your exemption as a chamber of commerce or board_of trade or similar organization under sec_501 of the code in addition since you are not structured along particular industry or business lines you are not a trade_association or business league under sec_501 of the code therefore for the above reasons you do not qualify for exemption as an organization you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit described in sec_501 of the code and you must file federal_income_tax returns the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse determination please send your protest statement and any supporting documents to this address internal_revenue_service te_ge constitution ave n w washington d c you may also fax your statement using the fax number shown in the heading of this fetter if you fax your statement please call the person identified in the heading of this letter to confirm that he received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours robert choi director exempt_organizations rulings agreements
